Exhibit 10.1

 



FINANCIAL ADVISORY SERVICE RECOGNITION AGREEMENT

 

 

This Financial Advisory Service Recognition Agreement (the “Agreement”) is dated
as of September 20, 2016, by and between NowNews Digital Media Technology Co.
Ltd., a Nevada corporation (the “Company”), and GIA Consultants Limited (the
“Consultant”).

 

WHEREAS, the Consultant served as a financial advisor consultant to the Company
and provided and/or performed the Services (as that term is hereinafter
defined);

 

WHEREAS, the Company considers the Services that have been provided by the
Consultant valuable and essential to the Company’s development;

 

NOW, THEREFORE, in recognition of the financial advisory services that have been
previously rendered to the Company, and in consideration of the terms
hereinafter set forth, the Company agrees to issue certain amount of shares of
Common Stock to the Consultant and the Consultant agrees to accept such shares
as payment in full for the advisory services it has rendered.

 

I.                   SERVICE

 

Consultant served as a financial advisory consultant to the Company and provided
and/or performed the following, hereinafter collectively referred as the
“Services”:

 

A. Completed an analysis of the Company’s business, structure, organization and
development, with an emphasis on the possible up-listing of the Company’s common
stock onto the New York Securities Exchange (NYSE).

 

B. Assisted the Company in its efforts to seek additional business relationships
that will be of benefit to the Company.

 

C. Introduced the Company to potential media outlets, market professionals,
investment relations professionals, attorneys, broker-dealers, mutual funds and
other institutional investors.

 

D. Consultant devoted such time and effort, as it deemed commercially reasonable
and adequate under the circumstances, to the affairs of the Company to render
Services contemplated by this agreement. .

 

E. In conjunction with the Services, Consultant made itself available for
telephone conferences with senior management of the Company during normal
business hours, in order to advise management in corporate finance matters
including, structuring in nature, extent and other parameters of any private
placement or other financing offer(s) made to the Company.

 

 

 1 

 



 

II.        COMPENSATION

 

In recognition of Services that have been previously rendered to the Company as
of August 12, 2016, the Company agrees to issue 660,000 shares of common stock,
par value $0.001 per share, to Consultant. The common stock price was $4.50 per
share as of closing on August 12, 2016, totaling an aggregate sum of
$2,970,000.00.

 

 

VI.       REPRESENTATIONS, WARRANTIES AND COVENANTS

 

A.    The Company acknowledges and understands that Consultant is not a
broker-dealer and the Company may be required to pay additional underwriting
fees in connection with any offerings, underwritings or financings to the
appropriate underwriter and/or funding entity in addition to any fees paid to
Consultant. The Company acknowledges and understands that Consultant is not a
FINRA member firm and employs no registered representative(s) of a FINRA member
firm. 

 

B.     Consultant further acknowledges that by the very nature of its
relationship with the Company it will from time to time have knowledge of or
access to material non-public information (as such term is defined by the
Exchange Act) Consultant hereby agrees to covenants that:

 

1.       Consultant will not make any purchases or sales in the stock of the
Company based on such information.

 

2.        Consultant will utilize its commercially reasonable efforts to
safeguard and prevent the discrimination of such information to third parties
unless authorized in writing by the Company to do so as may be necessary in the
performance of its Services under this Agreement.

 

C.     Execution. The execution, delivery and performance of this Agreement in
the time and manner herein specified, will not conflict with, result in a breach
of, or constitute a default under any existing agreement, indenture, or other
instrument to which either the Company or Consultant is a party or by which
either entity may be bound or affected.

 

I.           CORPORATE AUTHORITY

 

Both the Company and Consultant have full legal authority to enter into this
Agreement and to perform the same in the time and manner contemplated.
Furthermore, the individuals whose signatures appear below are authorized to
sign this Agreement on behalf of their respective corporations.

  

VI.        CONFIDENTIAL DATA

 



 2 

 

 

A.       Consultant shall not divulge to others, any trade secret or
confidential information, knowledge, or data concerning or pertaining to the
business and affairs of the Company, obtained by Consultant as a result of its
engagement hereunder, unless authorized, in writing by the Company.

 

B.       The Company shall not divulge to others, any trade secret or
confidential information, knowledge, or data concerning or pertaining to the
business and affairs of Consultant, obtained as a result of its engagement
hereunder, unless authorized, in writing, by Consultant.

 

C.       Consultant shall not be required in the performance of its duties to
divulge to the Company, or any officer, director, agent or employee of the
Company, any secret or confidential information, knowledge, or data concerning
any other person, firm or entity (including, but not limited to, any such
person, firm or entity which may be a competitor or potential competitor of the
Company) which Consultant may have or be able to obtain other than as a result
of the relationship established by this Agreement.

 

VII.       OTHER MATERIAL TERMS AND CONDITIONS

 

A.       Indemnification. The Company agrees to indemnify, defend, and hold
Consultant harmless from any and all actions, causes of action, claims, demands,
cost, liabilities, expenses and damages (including reasonable attorneys' fees)
arising out of, or in connection with any threatened, pending or completed
claim, action, suit or proceeding, whether civil, criminal, administrative,
legislative, investigative or other (including any appeal relating thereto)
whether formal or informal and whether made or brought by or in the right of the
Company or otherwise, in which Consultant is, was or at any time becomes a party
or witness, or is threatened to be made a party or witness in relation to any
services provided in good faith by Consultant under this Agreement.

 

B.       Survival. Neither termination nor completion of the provision of the
Services shall affect the provisions of this Agreement and the indemnification
provisions above which are incorporated herein, which shall remain operative and
in full force and effect.

 

C.       Additional Instruments. Each of the parties shall from time to time, at
the request of others, execute, acknowledge and deliver to the other party any
and all further instruments that may be reasonably required to give full effect
and force to the provisions of this Agreement.

 

D.       Entire Agreement. Each of the parties hereby covenants that this
Agreement, together with the exhibits attached hereto as earlier referenced, is
intended to and does contain and embody herein all of the understandings and
agreements, both written or oral of the parties hereby with respect to the
subject matter of this Agreement, and that there exists no oral agreement or
understanding or expressed or implied liability whereby the absolute, final
unconditional character and nature of this Agreement shall be in any way
invalidated, empowered or affected. There are no representations, warranties or
covenants other than those set forth herein.

 

 3 

 



E.       Governing Law. This Agreement shall be deemed to be made in, governed
by and construed in all respects in accordance with the laws of the State of
Nevada irrespective of the country or place of domicile or residence of either
party and without regard to conflicts of laws principles. If any term or
provision of this Agreement is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 

F.       Assignments. The benefits of this Agreement shall insure to the
respective successors and assignees of the parties hereto and the indemnified
parties hereunder and their successors and assigns and representative, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns, provided that the
rights and obligations of the Company under the Agreement may not be assigned or
delegated without the prior written consent of Consultant and any such purported
assignments shall be null and void. Notwithstanding the foregoing, Consultant
may assign any portion of its Compensation as outlined herein to its employees,
affiliates, sub-contractors or subsidiaries in its sole discretion.

 

G.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed on original constitute
one and the same agreement. Facsimile copies with signatures shall be given the
same legal effects as an original.

 

H.       Addresses of Parties. Each party shall at all times keep the other
informed of its principal place of business if different from that stated herein
and shall promptly notify the other of any change, giving the address of the new
place of business or residence.

 

I.       Modification and Waiver. A modification or waiver of any of the
provisions of this Agreement shall be effective only if made in writing and
executed with the same formality as this Agreement. The failure of any party to
insist upon strict performance of any of the provisions of this Agreement shall
not be construed as a waiver of any subsequent default of the same or similar
nature or of any other nature.

 

 

 4 

 

 

If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.

 

Very truly yours,

 

NowNews Digital Media Technology Co. Ltd.

 

By:           /s/ Alan Chen                 

Name: Alan Chen

Title: Chairman

Date: September 20, 2016

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

GIA Consultants Limited

 

By:      /s/ Heer Hsiao                

Name: Heer Hsiao

Title: President

Date: September 20, 2016

 

 



 5 

 

